Company Contact: Investor Relations Contact: Ms. Yingxia, Jiao Mr. Crocker Coulson Chief Executive Officer President China Yingxia International, Inc CCG Elite Investor Relations Tel: +86-451-8631-0948 Tel: +1-646-213-1915 E-mail: gy335577@163.com E-mail: crocker.coulson@ccgir.com www.ccgelite.com FOR IMMEDIATE RELEASE China Yingxia International, Inc. Reports First Quarter 2008 Results HARBIN, China – May 16, 2008.China Yingxia International, Inc. (OTC Bulletin Board: CYXI) ("China Yingxia" or "the Company"), a leading provider in the nutraceutical industry engaged in the development, manufacture and distribution of organic nutritional food products, supplements, and personal care products in the People's Republic of China ("PRC"), today reported its financial results for the first quarter ended March 31, 2008. First Quarter 2008 Highlights - Net revenues increased 27.38% year-over-year to $2.1 million - Gross profit increased 48.34% year-over-year to $1.29 million - Gross margin improved to 60.95% from 52.34% for the same period last year - Net income was $0.7 million, or $0.01 per diluted share, up 29.25% from same period last year Recent Highlights - Established new subsidiary in India, Q1 2008 - Acquired Chichi Wang companies, April 2008 1 First Quarter Fiscal Year 2008 Results Revenue for the three months ended March 31, 2008, was $2.1 million, an increase of 27.38% from $1.6 million for the same period in 2007. The increase in revenue was a direct result of increasing the number of franchisee owned retail outlets, especially at the county level, and the introduction of new products in its nutritional foods line.The Company added 43 county level franchisees during the first quarter of 2008. The new franchisees contributed approximately $180,112 to first quarter revenues.In addition, revenue generated from the four products introducedin its nutritional foods line such as herbal black fungus soup and crackers, fruit jam, soybean oil and honey, contributed 26.83% of revenues in its nutritional foods product line, representing 9.46% of the Company’s total revenues. Gross profit for the first quarter of 2008 totaled $1.29 million, up 48.34% compared with $0.87 million for the same period last year. Gross profit margin was 60.95% for the first quarter 2008, from 52.34% for the same quarter 2007. The higher gross margin for the first quarter 2008 was attributed to the percentage increase in manufacturing its products in-house versus buying from third parties.For first quarter 2008, products manufactured in-house represented approximately 79.13% of total revenue compared to 36.16% of total revenue for the same period prior year. Total operating expenses for the three months ended, March 31, 2008 were $0.5 million, up 54.87% from the same period in 2007.The increase in operating expenses was primarily attributable to fees associated with maintaining legal, accounting, and investor relations services. Operating income increased 44.6% to $0.8 million in first quarter 2008, representing an operating margin of 37.73%, compared to $0.55 million and 33.24% for the same period 2007. Net income for first quarter 2008 was $0.7 million, or $0.01 per fully diluted share, up 29.25% from net income of $0.55 million, in first quarter 2008. Net margins increased slightly to 33.7% during the first quarter of 2008 from 33.2% in the same period 2007. “During the first quarter 2008 we experienced increase in revenues and net income driven mostly by our ability to increase sales from new product introductions and the opening of 43 additional county level franchisees” said Ms. Yingxia Jiao, Chief Executive Officer of China Yingxia. Financial Condition For the period ended, March 31, 2008, the Company had $2.9 million in cash and cash equivalents, $14.62 million in working capital and a current ratio of 26:1.
